NUMBER 13-19-00420-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


JOSEPH TAMEZ,                                                             Appellant,

                                              v.

THE STATE OF TEXAS,                                                        Appellee.


                   On appeal from the 148th District Court
                         of Nueces County, Texas.


                       ORDER OF ABATEMENT
  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam

      On May 24, 2021, this Court received a letter from the 148th District Court of

Nueces County, Texas, informing this Court that there was a potential issue regarding

appellant Joseph Tamez’s court appointed representation in this matter.

      On its own motion, the Court, having examined and reconsidered the documents

on file, hereby abates and remands this cause to the trial court for further proceedings
consistent with this order. Upon remand, the trial court shall determine whether new

appellate counsel shall be appointed in this matter. If the trial court determines that new

counsel should be appointed, the name, address, email address, telephone number, and

state bar number of newly appointed counsel shall be included in the order appointing

counsel. If the trial court determines appellant is not entitled to new court-appointed

counsel, it shall issue such findings.

       The trial court shall further cause its findings and/or order to be included in a

supplemental clerk’s record to be filed with the Clerk of this Court on or before the

expiration of fifteen days from the date of this order.


                                                              PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
3rd day of June, 2021.




                                              2